ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_08_FR.txt.  OPINION DISSIDENTE DE M. LE JUGE AD HOC VINUESA

 raduction]

1. Bien que j’approuve le premier paragraphe du dispositif concernant
 manquements de l’Uruguay aux obligations de nature procédurale qui
 incombaient en vertu du statut de 1975, je ne souscris pas aux vues de
majorité sur : 1) le lien entre les obligations de nature procédurale et les
ligations de fond, 2) l’inexistence d’une « obligation de non-construc-
n » (dans le cas où les parties au statut de 1975 n’aboutissent pas à un
cord en vertu de l’article 12), et 3) le raisonnement menant à la conclu-
 n selon laquelle la satisfaction constitue un mode de réparation appro-
 é. Pour les raisons exposées ci-dessous (voir par. 40-99), je me dissocie
tièrement du deuxième paragraphe du dispositif.

 A. QUESTIONS TOUCHANT LES OBLIGATIONS DE NATURE PROCÉDURALE
         I. Le lien entre les obligations de nature procédurale
                       et les obligations de fond
 2. Je suis en désaccord avec la présomption de la majorité selon
quelle le différend concernant les obligations de fond serait strictement
mité ratione temporis à la question de savoir « si l’Uruguay s’est acquitté
 s obligations de fond lui incombant en vertu du statut de 1975 depuis
 mise en service de l’usine Orion (Botnia) au mois de novembre 2007 »
  rêt, par. 46). Les obligations de fond imposées par le statut pouvaient
 e violées par l’Uruguay dès avant la mise en service de l’usine Orion
 otnia), et elles l’ont effectivement été.
 3. L’autorisation de construire les usines ENCE et Orion (Botnia) sur
   site sensible, vulnérable et écologiquement dynamique constitue une
olation des obligations de fond prévues par le statut. Cette violation,
 mmise avant la mise en service de l’usine Orion (Botnia), constitue un
anquement de l’Uruguay à ses obligations de fond, indépendamment de
   manquements aux obligations de nature procédurale.
 4. Je me dissocie également de la conclusion de la majorité selon
quelle « les obligations de nature procédurale sont distinctes des obliga-
 ns de fond prévues par le statut de 1975... » (ibid., par. 271). Je défends
  contraire vigoureusement l’idée selon laquelle les obligations procédu-
 es sont en corrélation directe avec les obligations de fond. Le statut ne
 t pas de distinction entre les effets juridiques de chacune de ces caté-
 ries d’obligations. De surcroît, l’objet et le but du statut de 1975
 ncernent l’utilisation des « mécanismes communs nécessaires à l’utilisa-
 n rationnelle et optimale du fleuve Uruguay » (article premier). La rai-
n d’être du statut est d’assurer l’utilisation optimale et rationnelle du

                                                                        256

uve par le respect des obligations de nature procédurale instituées par
 articles premier, 7 à 12 et 27. Le statut a incontestablement pour but
empêcher les Parties d’agir de manière unilatérale lorsqu’il s’agit de
terminer des utilisations d’une ressource naturelle partagée « [suscepti-
es d’]affecter la navigation, le régime du fleuve ou la qualité de ses
ux » (art. 7). L’article 27 prévoit en outre que :
  « [l]e droit de chaque partie d’utiliser les eaux du fleuve, à l’intérieur
  de sa juridiction, à des fins ménagères, sanitaires, industrielles et
  agricoles, s’exerce sans préjudice de l’application de la procédure
  prévue aux articles 7 à 12 lorsque cette utilisation est suffisamment
  importante pour affecter le régime du fleuve ou la qualité de ses
  eaux ».
 Cour déclare qu’elle a
  « déjà examiné les obligations découlant des articles 7 à 12 du statut
  de 1975 qui, selon l’article 27, doivent être respectées par toute partie
  souhaitant exercer son droit d’utiliser les eaux du fleuve pour l’une
  quelconque des fins y énoncées dès lors que le régime du fleuve ou
  la qualité de ses eaux risque de pâtir de cette utilisation » (arrêt,
  par. 177).
5. La Cour estime par conséquent que la violation des articles 7 à 12
 plique nécessairement une violation de l’article 27. Elle est également
avis que
  « l’article 27 traduit ce lien étroit entre l’utilisation équitable et rai-
  sonnable d’une ressource partagée et la nécessité de concilier le déve-
  loppement économique et la protection de l’environnement qui est
  au cœur du développement durable » (ibid., par. 177),
où il ressort qu’elle reconnaît que, du fait de la violation des articles 7
12, l’équilibre prescrit par l’article 27 a également été bouleversé.
D’après la Cour,
  « l’ensemble de la procédure prévue aux articles 7 à 12 ... est arti-
  cul[é] de telle manière que les parties, en relation avec la CARU
  [commission administrative du fleuve Uruguay], soient en mesure,
  au terme du processus, de s’acquitter de leur obligation de prévenir
  tout préjudice sensible transfrontière susceptible d’être généré par
  des activités potentiellement nocives projetées par l’une d’elles » (ibid.,
  par. 139).
6. Par conséquent, l’Uruguay a violé non seulement les articles 7 à 12,
mme la Cour l’a affirmé, mais également l’article 27, qui contient des
positions de fond. En outre, le non-respect par l’Uruguay de l’objet et
 but du statut constitue en soi une violation grave touchant au fond du
tut.

                                                                         257

   II. L’obligation de « non-construction » pendant les procédures
                conduisant au règlement du différend

7. La Cour tranche la question des obligations de l’Uruguay après la
 de la période de négociation (arrêt, par. 151 à 158) en concluant

  « qu’aucune « obligation de non-construction » ne pesait sur l’Uru-
  guay après que la période de négociation prévue par l’article 12 a
  expiré ... En conséquence, le comportement illicite de l’Uruguay ... ne
  pouvait s’étendre au-delà de cette date. » (Ibid., par. 157.)
 suis catégoriquement en désaccord avec cette conclusion.
8. Certes, l’obligation de « non-construction » que l’Uruguay était censé
 pecter entre la fin de la période de négociation et le prononcé de l’arrêt
finitif de la Cour ne figure pas expressément dans le statut de 1975,
mme la Cour l’a relevé (ibid., par. 154). Il est en revanche incorrect de
nsidérer, comme le fait la Cour, que cette obligation ne peut être
duite des dispositions du statut.
9. En vertu du statut, les parties ne peuvent construire ou autoriser la
nstruction de l’ouvrage projeté que si la partie qui a reçu notification
  projet ne formule pas d’objections ou ne répond pas dans le délai
évu à l’article 8. L’article 9 prévoit que « [s]i la Partie notifiée ne for-
ule pas d’objections ou ne répond pas dans le délai prévu à l’article 8,
utre Partie peut construire ou autoriser la construction de l’ouvrage
ojeté ». Le droit de construire ou d’autoriser la construction de l’ouvrage
ojeté pourrait également résulter de l’accord des Parties après la fin de
 période de négociation prévue au chapitre II du statut de 1975.
10. L’affirmation de la Cour selon laquelle « [l]’article 9 ne prévoit une
le obligation que pendant la mise en œuvre de la procédure prévue aux
 icles 7 à 12 du statut » (ibid., par. 154) est erronée et dépourvue de fon-
ment juridique. En outre, comme il est exposé ci-dessous, le statut lui-
ême établit un lien entre les procédures de négociation et de règlement
 idictionnel, prolongeant naturellement ainsi la durée de l’obligation de
 n-construction jusqu’à la fin de la procédure devant la Cour.
11. A mon avis, l’article 12 complète l’article 9 de manière à ce que la
océdure prévue au chapitre XV s’applique dans le cas où les parties
aboutissent pas à un accord au cours des négociations. Les parties ont
jà contracté l’obligation de régler le différend au moyen des procédures
diquées aux articles 7 à 12 du chapitre II. Il s’ensuit qu’elles devraient
écuter de bonne foi leurs obligations conventionnelles et s’abstenir de
mmencer la construction de l’ouvrage projeté — l’objet même du dif-
 end — en attendant la décision définitive de la Cour. En conséquence,
 bligation de non-construction, une fois déclenchée, continue d’exister
 qu’à la solution du différend.
12. Cette interprétation est confirmée par le libellé clair du statut. Aux
 mes de l’article 12, « [s]i les Parties n’aboutissent pas à un accord dans
  délai de cent quatre-vingts jours à compter de la communication visée

                                                                        258

l’article 11, la procédure indiquée au chapitre XV est applicable ».
article 60 prévoit que « [t]out différend concernant l’interprétation ou
pplication du traité et du statut qui ne pourrait être réglé par négocia-
 n directe peut être soumis par l’une ou l’autre des Parties à la Cour
 ernationale de Justice ». Lorsqu’on lit l’article 12 conjointement avec
rticle 60, il est évident que le premier l’emporte sur le second, qui est de
ractère permissif seulement. Même dans le texte espagnol qui fait foi, et
  l’article 12 est libellé comme suit : « [s]i las Partes no llegaren a un
uerdo ... se observará el procedimiento indicado en el Capítulo XV », il
  bien clair que la procédure indiquée au chapitre XV exige la saisine de
 Cour internationale de Justice. Une lecture logique du statut exclurait
alement le recours, par le biais de l’article 12, au second volet de l’ar-
le 60, qui renvoie à la procédure de conciliation du chapitre XIV et
entre pas en ligne de compte ici.
13. Une simple interprétation du texte de l’article 12, s’appuyant sur le
ntexte et sur le principe de la bonne foi, indique que cette disposition a
  caractère impératif et oblige les deux parties à suivre la procédure
diquée au chapitre XV. L’article 12 équivaut donc à une clause
 ompromissoire » prévoyant que tout différend découlant de l’absence
accord des parties sur l’ouvrage projeté sera porté devant la Cour.

14. En me référant au droit international général coutumier tel qu’il
  codifié par l’article 31 de la convention de Vienne sur le droit des trai-
   de 1969, j’estime que l’interprétation faite par la Cour de l’article 12
  correspond pas au sens clair et précis du texte et de son contexte,
mme l’exigent le droit coutumier et la jurisprudence de la Cour (Sou-
raineté sur Pulau Ligitan et Pulau Sipadan (Indonésie/Malaisie),
quête à fin d’intervention, arrêt, C.I.J. Recueil 2002, p. 645, par. 37 ;
  nséquences juridiques de l’édification d’un mur dans le territoire pales-
 ien occupé, avis consultatif, C.I.J. Recueil 2004 (I), p. 174, par. 94 ;
  mpétence de l’Assemblée générale pour l’admission d’un Etat aux
ations Unies, avis consultatif, C.I.J. Recueil 1950, p. 8 ; Sud-Ouest afri-
  n (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions
éliminaires, arrêt, C.I.J. Recueil 1962, p. 336 ; Service postal polonais à
antzig, avis consultatif, 1925, C.P.J.I. série B no 11, p. 39 ; Sentence
bitrale du 31 juillet 1989 (Guinée-Bissau c. Sénégal), arrêt,
I.J. Recueil 1991, p. 69-70, par. 48, et voir l’opinion dissidente de
. le juge Weeramantry, p. 135-137 ; Différend frontalier terrestre, insu-
 re et maritime (El Salvador/Honduras ; Nicaragua (intervenant)),
rêt, C.I.J. Recueil 1992, p. 582-583, par. 373-374 ; voir aussi Commen-
 res (Traités), Annuaire de la Commission du droit international, 1966,
 l. II, p. 239, par. 9).
L’interprétation de la Cour se trouve également en contradiction avec
 bjet et le but mêmes du statut de 1975, qui sont d’« établir les méca-
  mes communs nécessaires à l’utilisation rationnelle et optimale du
uve Uruguay » (article premier) et elle contrevient donc en cela aussi
 x règles établies d’interprétation des traités fondées sur l’objet et le but

                                                                         259

 lates-formes pétrolières (République islamique d’Iran c. Etats-Unis
Amérique), exception préliminaire, arrêt, C.I.J. Recueil 1996 (II),
 812-814, par. 23, 28 ; Activités militaires et paramilitaires au Nicaragua
  contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt,
 I.J. Recueil 1986, p. 136-137, par. 272-273 ; Souveraineté sur Pulau
gitan et Pulau Sipadan (Indonésie/Malaisie), arrêt, C.I.J. Recueil 2002,
  652, par. 51 ; Droits des ressortissants des Etats-Unis d’Amérique au
 aroc (France c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 1952,
 196 ; Droit d’asile (Colombie/Pérou), arrêt, C.I.J. Recueil 1950, p. 282 ;
  limitation maritime dans la région située entre le Groenland et
 n Mayen (Danemark c. Norvège), arrêt, C.I.J. Recueil 1993, p. 50-51,
 r. 26-28 ; Différend territorial (Jamahiriya arabe libyenne/Tchad),
rêt, C.I.J. Recueil 1994, p. 26, par. 52 ; Avena et autres ressortissants
  xicains (Mexique c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil
 04 (I), p. 48, par. 85). Une telle interprétation prive l’article 12 de
n effet utile, en dénaturant le texte du statut et en violant encore une
  s les règles établies en matière d’interprétation des traités (Différend
  ritorial (Jamahiriya arabe libyenne/Tchad), arrêt, C.I.J. Recueil
 94, p. 25-26, par. 51-52 ; Affaire franco-hellénique des phares, arrêt,
 34, C.P.J.I. série A/B no 62, p. 27 ; Conséquences juridiques pour les
 ats de la présence continue de l’Afrique du Sud en Namibie (Sud-
uest africain) nonobstant la résolution 276 (1970) du Conseil de sécu-
 é, avis consultatif, C.I.J. Recueil 1971, p. 35, par. 66 ; Plateau conti-
ntal de la mer Egée (Grèce c. Turquie), arrêt, C.I.J. Recueil 1978,
  22, par. 52).
 15. A mon avis, la Cour ne reconnaît pas, premièrement, le fait que,
  sque les négociations ont pris fin, les « activités litigieuses » mention-
es au paragraphe 143 de l’arrêt n’avaient toujours pas fait l’objet d’un
glement et, deuxièmement, le fait que la saisine de la Cour prévue à
 rticle 12 constitue une étape essentielle de la procédure considérée
mme nécessaire par les Parties pour assurer le respect de l’objet et du
 t du statut, à savoir l’utilisation optimale et rationnelle du fleuve. La
our ne reconnaît pas non plus qu’en adoptant l’article 12 les Parties ont
ntracté l’obligation expresse, dans le cas où elles n’aboutissent pas à un
cord, de suivre la procédure indiquée au chapitre XV. La manière dont
 Cour a interprété cette disposition a pour effet de vider de leur subs-
nce l’article 12 et le chapitre XV et de consacrer une interprétation illo-
que de leurs prescriptions.
 16. L’obligation de négocier — qui, en l’espèce, était assortie de l’obli-
 tion de non-construction — ne constitue que l’une des méthodes de
glement pacifique des différends. Le statut de 1975, en tant que lex spe-
  lis, dispose que, si les parties n’aboutissent pas à un accord, elles doi-
nt porter leur différend devant la Cour. En ce sens, l’obligation de
gocier et l’obligation de saisir la Cour internationale de Justice vont de
 ir, formant un tout indivisible. Ces deux obligations créées par le traité
 ivent être exécutées de bonne foi, comme l’exige le droit international.
   Cour a déjà reconnu que

                                                                        260

   « le mécanisme de coopération entre Etats [étai]t régi par le principe
   de la bonne foi. En effet, selon le droit international coutumier,
   reflété à l’article 26 de la convention de Vienne de 1969 sur le droit
   des traités, « [t]out traité en vigueur lie les parties et doit être exécuté
   par elles de bonne foi ». Cela s’applique à toutes les obligations éta-
   blies par un traité, y compris les obligations de nature procédurale,
   essentielles à la coopération entre Etats. » (Arrêt, par. 145.)

17. En tenant compte de ce qui précède, la Cour reconnaît que
   « tant que se déroule le mécanisme de coopération entre les parties
   pour prévenir un préjudice sensible au détriment de l’une d’elles,
   l’Etat d’origine de l’activité projetée est tenu de ne pas autoriser sa
   construction et a fortiori de ne pas y procéder » (ibid., par. 144).

 La Cour conclut ensuite, au paragraphe 147, que l’article 12 fait partie
   mécanisme commun prévu par le statut. En partant de cette consta-
 ion, elle conclut alors qu’« [i]l en résulte que l’Uruguay a méconnu
nsemble du mécanisme de coopération prévu par les articles 7 à 12 du
 tut de 1975 » (ibid., par. 149). J’estime que la Cour ne pouvait négliger
  fait que les Parties doivent exécuter de bonne foi les obligations
 i leur incombent en vertu de l’article 12 et que l’obligation de
 n-construction, qui existait pendant les négociations, aurait dû se
 ursuivre jusqu’au prononcé de l’arrêt de la Cour. Cette conclusion
   conforme à l’interprétation correcte de ces dispositions. Malheureu-
ment, les conclusions de la Cour ne le sont pas.
 18. La Cour déclare que « [l]’un des principes de base qui président à la
éation et à l’exécution d’obligations juridiques, quelle qu’en soit la
urce, est celui de la bonne foi » (ibid., par. 145) et que « [l]a confiance
ciproque est une condition inhérente de la coopération internationale »,
  citant son arrêt rendu dans l’affaire des Essais nucléaires (Nouvelle-
 lande c. France) (arrêt, C.I.J. Recueil 1974, p. 268, par. 46). Je ne puis
e rallier à la conclusion de la Cour selon laquelle l’obligation d’une par-
  de suspendre la construction de l’ouvrage projeté prend fin avant le
glement définitif du différend par la Cour en vertu du chapitre XV
 rêt, par. 154 et 157). De surcroît, la juxtaposition entre le constat de la
our selon lequel « l’Uruguay n’a pas respecté l’obligation de négocier
évue à l’article 12 du statut » (ibid., par. 149) et sa décision selon
quelle l’obligation de non-construction en l’espèce avait pris fin en
ême temps que les négociations est singulière. Cette conclusion décon-
rtante montre que la Cour méconnaît le fait que — outre qu’il impose
 tenue de négociations — l’article 12 prescrit le recours à la procédure
  chapitre XV du statut après la fin des négociations.
 19. La majorité n’explique pas non plus pour quelle raison l’obligation
   régler le différend en saisissant la Cour internationale de Justice,
ablie par les articles 12 et 60, mettrait fin à l’« obligation de non-

                                                                           261

nstruction ». A mon avis, selon l’article 12, lorsque l’obligation de
gocier est épuisée, elle est remplacée par l’obligation de porter le diffé-
nd devant la Cour internationale de Justice. En conséquence, l’obligation
  non-construction continue d’exister jusqu’à ce que le différend soit
glé par la Cour.
20. Cette position est corroborée en partie par l’arrêt, qui constate
 e, pendant les négociations, les parties sont liées par l’obligation de
 n-construction résultant de leur obligation de négocier de bonne foi
 rêt, par. 145). La majorité n’explique pas cependant comment l’effet
 ect de l’absence de bonne foi de l’Uruguay dans les négociations — c’est
cas en l’espèce — serait de faire naître le droit de reprendre la construc-
 n de l’ouvrage projeté en l’attente d’une décision définitive de la Cour
 ernationale de Justice. Cette lecture est contraire au texte de l’ar-
le 12, elle ne trouve aucun appui dans son contexte et elle est contraire à
 bjet et au but du statut de 1975 tels qu’ils sont définis dans son article
emier. En procédant ainsi, la Cour semble récompenser les parties qui
gocient de mauvaise foi en les autorisant à poursuivre la construction
  l’ouvrage même si elles n’ont pas exécuté de bonne foi leurs obliga-
 ns de nature procédurale.
21. Le raisonnement qui précède m’amène à me dissocier entièrement
 la conclusion de la Cour selon laquelle
      « L’article 12 ne met pas à la charge des parties une obligation de
   saisir la Cour mais leur donne plutôt la possibilité de le faire, après
   l’expiration de la période de négociation. Ainsi, l’article 12 n’est pas
   susceptible de modifier les droits et obligations de la partie intéres-
   sée, tant que la Cour n’a pas statué définitivement à leur sujet. Selon
   la Cour, parmi ces droits figure celui de mettre en œuvre le projet,
   sous la seule responsabilité de cette partie, dans la mesure où la
   période de négociation a expiré. » (Ibid., par. 155.)
22. La Cour se contredit encore lorsqu’elle conclut que
   « si le statut de 1975 lui confère compétence pour le règlement de
   tout différend relatif à son application et à son interprétation, il ne
   l’investit pas pour autant de la fonction d’autoriser ou non en der-
   nier ressort les activités projetées. Par conséquent, l’Etat d’origine du
   projet peut, à la fin de la période de négociation, procéder à la cons-
   truction à ses propres risques. » (Ibid., par. 154.)
23. L’absence d’accord entre les parties à l’issue de la procédure pré-
 e au chapitre II constitue bien un différend relatif à l’interprétation et
 ’application du statut. La Cour ne peut pas se soustraire à sa mission
  régler les différends découlant du désaccord entre les parties unique-
ent en invoquant le fait que le statut ne lui confère pas le pouvoir
autoriser ou d’interdire les activités projetées, parce que cela est tout
mplement inexact.
24. En conséquence, la Cour devait exercer sa compétence pour régler
différend découlant des procédures prévues au chapitre II, même si, ce

                                                                        262

 sant, elle était amenée à se prononcer également sur la viabilité de
 uvrage projeté. Il en est ainsi en particulier compte tenu du fait que la
our s’assigne le rôle d’« ultime garant du respect par [les parties] du sta-
  de 1975 » lorsqu’elle statue au fond sur le différend (arrêt, par. 156).
 25. Même si l’on en admet aussi, pour les besoins du raisonnement,
 e « l’Etat d’origine du projet peut, à la fin de la période de négociation,
océder à la construction à ses propres risques » (ibid., par. 154), il ne
 nsuit pas que l’un des Etats puisse mettre en service un ouvrage com-
ençant à utiliser prématurément la ressource partagée protégée avant le
glement du différend. En d’autres termes, même si les droits souverains
rmettaient à un Etat riverain de construire sur son propre territoire à
   propres risques, ce droit souverain ne devrait pas aller jusqu’à per-
ettre l’utilisation ou la disposition unilatérale d’une ressource naturelle
 rtagée avant le règlement définitif du différend.
 26. Il convient de noter que, dans son ordonnance du 13 juillet 2006
ncernant la demande en indication de mesures conservatoires, la Cour
déclaré que, « en maintenant l’autorisation et en permettant la pour-
 te de la construction des usines, l’Uruguay assume nécessairement
nsemble des risques liés à toute décision au fond que la Cour pour-
 t rendre à un stade ultérieur » (C.I.J. Recueil 2006, p. 133, par. 78).
ême si cette ordonnance n’interdisait pas la poursuite de la
nstruction de l’usine, elle ne donnait pas et elle ne pouvait pas donner
  feu vert à l’Uruguay pour la mise en service de l’usine, permettant
nsi à celle-ci d’utiliser la ressource partagée qu’est le fleuve.
 27. En fait, après avoir souligné
   « que la présente affaire met en évidence l’importance d’assurer la
   protection, sur le plan de l’environnement, des ressources naturelles
   partagées tout en permettant un développement économique du-
   rable ; qu’il convient notamment de garder à l’esprit la dépendance
   des Parties vis-à-vis de la qualité des eaux du fleuve Uruguay en tant
   que celui-ci constitue pour elles une source de revenus et de dévelop-
   pement économique » (ibid., p. 133, par. 80),
Cour a ensuite ajouté
   « que ... les Parties sont tenues de s’acquitter des obligations qui sont
   les leurs en vertu du droit international ; que la Cour tient à souli-
   gner la nécessité pour l’Argentine et l’Uruguay de mettre en œuvre
   de bonne foi les procédures de consultation et de coopération pré-
   vues par le statut de 1975, la CARU constituant l’enceinte prévue à
   cet effet ; et que la Cour encourage en outre les Parties à s’abstenir de
   tout acte qui risquerait de rendre plus difficile le règlement du pré-
   sent différend » (ibid., p. 134, par. 82).
28. Le fait que l’usine a été mise en service en l’absence d’autorisation
 la CARU, sans que l’Argentine ait été consultée, au mépris des obli-
tions internationales de l’Uruguay en matière de protection de l’envi-
nnement et sans égard à l’exacerbation du différend, montre bien que

                                                                        263

Uruguay a fait fi de la demande directe de la Cour. Or, celle-ci n’a pas
 t porter à l’Uruguay la responsabilité de ces actes.
 29. Cette interprétation de l’article 12 aura pour effet de valider une
 uation d’incertitude, permettant à chacune des Parties d’exploiter de
anière unilatérale une ressource naturelle partagée comme s’il s’agissait
une ressource propre, alors même qu’un différend concernant l’utilisa-
 n de cette ressource est toujours pendant devant la Cour.

    III. La satisfaction en tant que mode de réparation approprié
        des violations répétées du statut de 1975 par l’Uruguay
 30. La Cour reconnaît que l’Argentine lui a demandé « de dire et juger
 e l’Uruguay doit « donner des garanties adéquates qu’[il] s’abstiendra à
 venir d’empêcher l’application du statut du fleuve Uruguay de 1975... » »
  rêt, par. 277).
 31. Bien que ne souscrivant pas à l’appréciation de la Cour selon la-
 elle il n’existerait pas « en la présente espèce de circonstances spéciales
quérant d’ordonner une mesure telle que celle que réclame l’Argen-
 e » (ibid., par. 278), j’arrive à la même conclusion générale que la Cour
 ncernant la réparation, mais par un raisonnement différent.
 32. Pour ce qui est des circonstances spéciales, la Cour ne tient pas
 mpte de ce que le comportement de l’Uruguay, entravant le fonction-
 ment des mécanismes communs prévus par le statut, constitue une vio-
 ion de fond de ce dernier, puisqu’il porte atteinte à son objet et à son
 t tels que les définit son article premier. Cette violation de l’article pre-
 er, ainsi que des articles 7 à 12 et 27, ne peut en principe être réparée
 r la simple reconnaissance d’une telle violation. Même si l’on admettait
 r hypothèse que la violation des obligations de fond exposée ci-dessus
était pas consommée tant que duraient les travaux de construction, y
 mpris le processus concernant le choix de l’emplacement, il reste que,
 rès la construction de l’usine, le fait pour un Etat riverain d’utiliser les
ux du fleuve comme si elles étaient les siennes propres constitue tou-
urs une violation du statut.
 33. Il est essentiel de tenir compte d’un grand nombre de faits pour
 terminer si la Cour devait conclure à l’existence de circonstances spé-
  les. Premièrement, l’Uruguay continue toujours d’examiner de nou-
  les propositions portant sur la construction d’usines dans la région.
euxièmement, ces violations d’obligations de nature procédurale par
Uruguay étaient la conséquence directe de sa volonté de se soustraire au
  pect du statut de 1975. Troisièmement, l’Uruguay a manqué de bonne
   dans les négociations. Quatrièmement, les autorités uruguayennes ont
connu publiquement qu’elles ne tenaient pas à respecter les obligations
  nature procédurale prévues par le statut.
 En ce qui concerne en particulier le quatrième point, l’ancien ministre
uguayen des relations extérieures avait déclaré en novembre 2003 devant
 Sénat :
      « Le fait de reconnaître à la commission une compétence spéci-

                                                                          264

   fique dans cette étape de la procédure reviendrait à reconnaître la
   présomption de l’application des articles 7 et 8. La présomption est
   que cette réalisation portera atteinte ou pourra porter atteinte — je
   crois que l’expression de la réglementation est : il y aura un risque
   certain — à la qualité et à [sic] la navigabilité des eaux. Etant donné
   que ces deux éléments font défaut, il est naturel que le Gouverne-
   ment de l’Uruguay ne soit pas en situation d’avoir à placer cette
   question sous l’orbite de la commission. Il s’agirait d’une renoncia-
   tion à des compétences que le Gouvernement de la République
   n’entend pas effectuer ; il n’y a rien de plus simple. » (Procès-verbal,
   intervention du ministre des relations extérieures, M. Didier Opertti,
   au sénat uruguayen (novembre 2003).)
 Une seule conclusion peut être tirée de ces faits : il n’est pas possible de
 re abstraction des actes de l’Uruguay, comme le fait la Cour en
 spèce. Ces actes constituent au contraire les circonstances spéciales jus-
 ant l’imposition d’une obligation de non-répétition afin de garantir
 e l’Uruguay ne prendra pas d’initiatives faisant délibérément obstacle à
 pplication du statut de 1975 dans l’avenir.
 34. Au paragraphe 278, la Cour reconnaît qu’elle a eu l’occasion de
 clarer ce qui suit :
      « « [S]i la Cour peut, comme il lui est arrivé de le faire, ordonner à
   l’Etat responsable d’un comportement internationalement illicite
   d’offrir à l’Etat lésé des assurances et des garanties de non-
   répétition, c’est seulement si les circonstances le justifient, ce
   qu’il lui appartient d’apprécier.
      En règle générale, il n’y a pas lieu de supposer que l’Etat dont un
   acte ou un comportement a été déclaré illicite par la Cour répétera à
   l’avenir cet acte ou ce comportement, puisque sa bonne foi doit être
   présumée (voir Usine de Chorzów, fond, arrêt no 13, 1928, C.P.J.I.
   série A no 17, p. 63 ; Essais nucléaires (Australie c. France), arrêt,
   C.I.J. Recueil 1974, p. 272, par. 60 ; Essais nucléaires (Nouvelle-
   Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 477, par. 63 ; et
   Activités militaires et paramilitaires au Nicaragua et contre celui-ci
   (Nicaragua c. Etats-Unis d’Amérique), compétence et recevabilité,
   arrêt, C.I.J. Recueil 1984, p. 437, par. 101). Il n’y a donc pas lieu,
   sauf circonstances spéciales ... d’ordonner [que des assurances et des
   garanties de non-répétition soient offertes]. » (Différend relatif à des
   droits de navigation et des droits connexes (Costa Rica c. Nicara-
   gua), arrêt, C.I.J. Recueil 2009, p. 267, par. 150.) »
 35. Tout en citant ainsi sa propre jurisprudence, la Cour évite de
 nsidérer comme une circonstance spéciale le fait, reconnu par elle, que
Uruguay a violé ses obligations procédurales en ce qui concerne tant le
ojet ENCE que l’usine Orion (Botnia) et le port adjacent à celle-ci (voir
rêt, par. 105-122). La Cour a été saisie d’éléments de preuve établissant
 e l’Uruguay avait déjà commis à nouveau des manquements à des obli-

                                                                         265

 tions de nature procédurale identiques découlant du statut de 1975. En
 tre, la Cour avait conclu auparavant que l’Uruguay avait manqué à
n obligation de négocier de bonne foi (voir arrêt, par. 149). En dépit de
s éléments de preuve factuels, la Cour estime que la bonne foi de l’Uru-
 ay quant à l’application du statut de 1975 dans l’avenir « doit être pré-
mée ». Je ne peux la suivre dans ce raisonnement.
 36. Les éléments de preuve versés au dossier et les constatations de la
our concernant les violations de nature procédurale confirment l’exis-
nce, dans le cas d’espèce, de circonstances spéciales de nature à justifier
mposition expresse, dans le dispositif de l’arrêt, d’une obligation de
 n-répétition à l’Uruguay, compte tenu en particulier de la mauvaise foi
 nt celui-ci a fait preuve dans le passé.
 37. Quoi qu’il en soit, j’estime que l’obligation de non-répétition
coule, en l’espèce, de la constatation de la Cour selon laquelle
   « les deux Parties ont l’obligation de veiller à ce que la CARU, en
   tant que mécanisme commun créé par le statut de 1975, puisse
   continûment exercer les pouvoirs que lui confère le statut, y compris
   ses fonctions de surveillance de la qualité des eaux du fleuve et d’éva-
   luation de l’impact de l’exploitation de l’usine Orion (Botnia) sur le
   milieu aquatique. L’Uruguay, pour sa part, a l’obligation de pour-
   suivre le contrôle et le suivi du fonctionnement de l’usine conformé-
   ment à l’article 41 du statut et de s’assurer que Botnia respecte la
   réglementation interne uruguayenne ainsi que les normes fixées par
   la commission. En vertu du statut de 1975, les Parties sont juridique-
   ment tenues de poursuivre leur coopération par l’intermédiaire de la
   CARU et de permettre à cette dernière de développer les moyens
   nécessaires à la promotion de l’utilisation équitable du fleuve, tout
   en protégeant le milieu aquatique. » (Ibid., par. 266.)
 38. Puisque la Cour a constaté que seul l’Uruguay avait violé les obli-
 tions de nature procédurale découlant du statut de 1975, il appartient à
Uruguay de modifier son comportement de manière à respecter dûment
   obligations conventionnelles ainsi que le rôle que la Cour reconnaît à
 CARU, comme il est indiqué ci-dessus.
 39. A mon avis, l’imposition de telles obligations de comportement, à
 lumière de la règle générale selon laquelle un Etat dont les actes ou le
 mportement ont été déclarés illicites par la Cour ne doit pas les répéter
 ’avenir — étant présumé que l’Etat se conformera de bonne foi à la
 cision de la Cour —, rend superflue la déclaration par la Cour de l’exis-
nce de l’obligation de non-répétition.


    B. LES OBLIGATIONS DE FOND DÉCOULANT DU STATUT DE 1975

 40. Tandis que, dans le contexte des violations de nature procédurale,
 Cour disposait d’éléments de preuve solides sur lesquels fonder ses
 nclusions — à savoir le statut de 1975 et les documents constatant les

                                                                       266

esures prises par les Parties —, la même certitude n’existe pas pour la
euve des violations de fond alléguées de l’Uruguay, ce qui restreint
nsidérablement la capacité de la Cour à rendre des conclusions appro-
 ées concernant les faits et le droit, sur la base de constatations scien-
 ques solides.

            I. La détermination de la charge de la preuve
41. Dans le texte de l’arrêt, la Cour note que l’Argentine a elle-même
oduit un grand nombre d’informations factuelles et que les éléments
umis par l’Uruguay ou bien lui ont été accessibles à différents stades de
 procédure ou bien se trouvent dans le domaine public (arrêt, par. 226).
 e estime donc que l’Argentine n’a pas été désavantagée du point de vue
  la communication des éléments de preuve relatifs aux déversements
effluents provenant de l’usine de pâte à papier. Cette conclusion est
utefois contredite par le fait que l’Argentine n’a pu recueillir des don-
es scientifiques que du côté argentin du fleuve Uruguay parce qu’elle
ait été empêchée de prélever des échantillons du côté uruguayen du
uve, en particulier sur le lieu des rejets de l’usine Orion (Botnia). Il lui
également été interdit de prélever des échantillons provenant de l’usine
e-même. En outre, aucun élément de preuve n’a été recueilli conjointe-
ent par l’intermédiaire de la CARU. L’Argentine n’a donc pas été en
esure d’obtenir des éléments de preuve à la source. Ce fait particulière-
ent important aurait dû être constaté dans l’arrêt.
42. En ce qui concerne la charge de la preuve, je souscris à la conclu-
 n de la Cour aux termes de laquelle
  « selon le principe bien établi onus probandi incumbit actori, c’est à la
  partie qui avance certains faits d’en démontrer l’existence. Ce prin-
  cipe, confirmé par la Cour à maintes reprises ... , s’applique aux faits
  avancés aussi bien par le demandeur que par le défendeur. » (Ibid.,
  par. 162.)
Je ne partage toutefois pas le point de vue de la Cour selon lequel « rien
 ns le statut de 1975 lui-même ne permet de conclure que celui-ci ferait
ser la charge de la preuve de façon égale sur les deux Parties » (ibid.,
 r. 164).
43. Premièrement, l’article 12 impose aux deux Parties l’obligation de por-
   devant la Cour internationale de Justice leur différend concernant tout
saccord sur la viabilité de l’ouvrage projeté. Deuxièmement, la conclusion
  la Cour selon laquelle l’Uruguay a violé les obligations de nature procé-
 rale découlant du statut implique nécessairement que l’Uruguay n’a pas
 pecté ses obligations de communiquer à la CARU et à l’Argentine tous les
 ments de preuve pertinents pour leur permettre d’apprécier si l’ouvrage
ojeté pouvait ou non « affecter la navigation, le régime du fleuve ou la qua-
é de ses eaux » (art. 7). A mon avis, la conséquence directe des violations de
ture procédurale commises par l’Uruguay est que celui-ci aurait dû pro-
 ire devant la Cour les éléments de preuve qui faisaient défaut.

                                                                          267

 44. Je conviens que toute violation des obligations prévues par le cha-
 re II ne justifie pas nécessairement le renversement de la charge de la
euve, mais cette conclusion confirme le principe de base énoncé par la
our au paragraphe 162 en ce qui concerne la charge de la preuve pesant
nt sur le demandeur que sur le défendeur. Il s’ensuit que « [si] une
 proche de précaution ... peut se révéler pertinente pour interpréter et
 pliquer les dispositions du statut », « une obligation égale de convaincre
  titre du statut de 1975 » (arrêt, par. 164) devrait peser sur les deux
 rties dans le cadre de l’interprétation et de l’application de l’article 12.
 mon avis, il existe une contradiction manifeste entre cette affirmation
 la déclaration suivante de la Cour :
      « Le demandeur doit naturellement commencer par soumettre les
   éléments de preuve pertinents pour étayer sa thèse. Cela ne signifie
   pas pour autant que le défendeur ne devrait pas coopérer en produi-
   sant tout élément de preuve en sa possession susceptible d’aider la
   Cour à régler le différend dont elle est saisie. » (Ibid., par. 163.)

Il est difficile de suivre le raisonnement de la Cour lorsque, d’une part,
e déclare que l’Uruguay a violé ses obligations de nature procédurale
u nombre desquelles figure l’obligation d’informer) mais que, d’autre
rt, elle se contente d’exhorter l’Uruguay — le défendeur en l’espèce — à
opérer. La Cour transforme ainsi ce qui était une obligation contrai-
ante de produire des éléments d’information en un simple geste de
nne volonté, consistant à coopérer en produisant des éléments de
euve devant la Cour.

       II. L’objet et le but du statut de 1975 et les utilisations
                                des eaux
45. Non seulement l’article premier éclaire l’interprétation des obliga-
 ns de fond, comme la Cour le fait observer au paragraphe 173 de son
rêt, mais il confère également des droits et obligations spécifiques aux
 rties. Il est vrai que ces dernières doivent garantir l’utilisation optimale
 rationnelle du fleuve Uruguay en se conformant aux obligations pres-
 tes par le statut aux fins de la protection de l’environnement et de la
stion conjointe de ce fleuve en tant que ressource partagée. Mais il est
ai aussi que l’utilisation optimale et rationnelle entraîne pour les deux
ats riverains l’obligation spécifique d’éviter toute utilisation pouvant
 ecter la navigation, le régime du fleuve ou la qualité de ses eaux. Dans
  contexte, ils doivent analyser conjointement tout ouvrage projeté et
ute utilisation du fleuve afin d’évaluer les dommages potentiels pour le
uve en tant que ressource partagée et les dommages transfrontières que
 urrait subir l’autre partie, étant donné en particulier que le fleuve cons-
ue une importante source d’eau pour les communautés locales et qu’il
  également le support d’un secteur touristique prospère.
46. Dans le prolongement des observations ci-dessus concernant le lien

                                                                         268

tre les obligations de nature procédurale et les obligations de fond, il
ut noter que, en vertu de l’article 27 du statut, la « qualité » de ressource
 turelle partagée du fleuve Uruguay est reflétée dans le fait que l’utili-
  ion nationale du fleuve à des fins ménagères, sanitaires, industrielles et
 ricoles est subordonnée aux obligations de nature procédurale définies
 x articles 7 à 12 lorsque cette utilisation est suffisamment importante
 ur affecter le régime du fleuve ou la qualité de ses eaux. Le droit
   chacun des Etats d’utiliser le fleuve dans les limites de sa juridiction
    subordonné au mécanisme de coopération strict prévu par le statut
  1975.
 47. Je suis fermement convaincu que l’article premier devrait être
nsidéré comme une disposition de caractère général (« umbrella clause »)
  tituant des mécanismes communs visant à assurer le respect des obli-
 tions de fond, qui sont de garantir l’utilisation optimale et rationnelle
   fleuve. Dans le même temps, le contenu de l’article 27, considéré par la
our comme étant « au cœur du développement durable » (arrêt, par. 177),
nstitue en soi une obligation de fond.
 48. A mon sens, en déclarant que l’Uruguay a violé les obligations de
 ture procédurale découlant pour lui des articles 7 à 12 et du statut
  1975, la Cour a confirmé : i) le non-respect des mécanismes communs
évus par l’article premier en vue d’assurer l’utilisation optimale et
  ionnelle du fleuve, et ii) le non-respect de l’article 27, en vertu duquel
    Parties sont tenues d’appliquer « la procédure prévue aux articles 7
12 lorsque cette utilisation est suffisamment importante pour affecter le
gime du fleuve ou la qualité de ses eaux ».
 49. Au vu de ce qui précède, la Cour aurait dû déclarer que l’Uruguay
violé les obligations de fond qui lui incombaient en vertu des articles
emier et 27 du statut de 1975, avant de procéder à l’évaluation de la
paration adéquate. Je déplore qu’elle ne l’ait pas fait.

     III. L’obligation de coordonner les mesures propres à éviter
          une modification de l’équilibre écologique du fleuve
                 et de ses zones d’influence (art. 36)
 50. A mon avis, c’est à tort que la Cour déclare, au paragraphe 189,
 e « l’Argentine n’a pas démontré de manière convaincante que l’Uru-
 ay a refusé de prendre part aux efforts de coordination prévus par
 rticle 36, en violation de celui-ci ». La Cour affirme également, au para-
aphe 185, que « l’article 36 ... vise à empêcher toute pollution trans-
ontière susceptible de modifier l’équilibre écologique du fleuve, en
ordonnant l’adoption des mesures nécessaires à cette fin, par l’inter-
édiaire de la CARU ». Selon elle, ces mesures ont été adoptées par le
ais de la promulgation de normes dans le cadre de la CARU.
 51. Cette interprétation de la Cour limite toutefois le statut aux nor-
es de la CARU. Or, ces dernières ont été adoptées d’un commun accord
 ns le but de contrôler et d’empêcher la pollution découlant d’utilisa-
 ns préexistantes des eaux du fleuve. En conséquence, la position de la

                                                                         269

our va à l’encontre des éléments de preuve prépondérants. L’interpréta-
 n de la Cour ne fait pas de place à la réglementation préventive des
 lisations futures projetées. Le digeste de la CARU lui-même se réfère
 x mécanismes communs et à l’intervention nécessaire de la CARU en
rtu des articles 7 à 12, pour les projets d’utilisations futures des eaux du
uve. Il s’ensuit que, pour tout projet d’utilisation du fleuve, la coordi-
 tion prévue à l’article 36 devrait se faire par l’intermédiaire de la
ARU conformément aux articles 7 à 12. Toute autre interprétation de
 rticle 36 implique que les Parties et la CARU n’auraient pas la possi-
 ité d’évaluer les effets des utilisations envisagées des eaux du fleuve,
ais seraient tout simplement obligées d’attendre que l’installation indus-
elle soit mise en service pour vérifier alors si elle a ou non pollué le
uve. Cela ne correspond ni à l’objet ni au but du statut, tels que définis
 ’article premier.
 52. Pour cette raison, j’estime qu’il a été porté atteinte à l’objet et au
 t du statut et que cette violation doit être sanctionnée. L’Argentine a
 irement établi que l’Uruguay avait refusé de participer à une telle
ordination, et il en ressort donc que l’Uruguay a violé l’article 36 du
 tut de 1975.

          IV. L’obligation de préserver le milieu aquatique
              et d’en empêcher la pollution (art. 41)

 Évaluations de l’impact sur l’environnement
 53. Les principaux points sur lesquels je me dissocie des conclusions de
 Cour concernant l’article 41 ont trait aux évaluations de l’impact sur
nvironnement et aux rejets d’effluents.
 En ce qui concerne les évaluations de l’impact sur l’environnement,
stime que le dossier contient des éléments de preuve suffisants pour éta-
 r que l’Uruguay a violé son obligation de « coordonne[r], par l’inter-
édiaire de la commission, les mesures propres à éviter une modification
  l’équilibre écologique et à contenir les fléaux et autres facteurs nocifs
r le fleuve et dans ses zones d’influence » (art. 36). Cette absence de
ordination a eu une incidence négative sur l’exécution par l’Uruguay
  ses obligations en vertu de l’alinéa a) de l’article 41 du statut de pro-
ger et de préserver le milieu aquatique et, en particulier, d’en empêcher
 pollution. En conséquence, je ne souscris pas aux conclusions de la
our sur le respect par l’Uruguay de l’obligation d’exercer la diligence
quise en matière d’évaluation de l’impact sur l’environnement en ce qui
ncerne : i) l’emplacement retenu pour l’usine Orion (Botnia) et ii) la
nsultation des populations concernées. J’aborderai ces questions l’une
 rès l’autre.

i) Le choix du site de Fray Bentos pour l’usine Orion (Botnia)
54. En recherchant si l’Uruguay avait procédé à une évaluation appro-

                                                                        270

  ée avant le choix de l’emplacement définitif, la Cour n’aurait pas dû se
  isfaire d’une simple mention dans l’étude finale d’impact cumulé (ci-
 rès « CIS », selon l’acronyme anglais de « Cumulative Impact Study »)
alisée par la Société financière internationale (ci-après « SFI ») selon
quelle Botnia avait, en 2004, évalué quatre emplacements avant de rete-
    le site de Fray Bentos. La CIS date de septembre 2006, c’est-à-dire
us d’un an et demi après l’autorisation de construire l’usine Orion (Bot-
a) qui remonte à février 2005, et elle est postérieure aux plaintes de
Argentine concernant l’absence d’étude d’autres sites possibles et à
ntroduction de l’instance devant la Cour. Deuxièmement, le passage de
  CIS concernant l’évaluation effectuée par Botnia tient en une page,
 ntenant une liste des quatre sites et un exposé sommaire des raisons
 ur lesquelles les autres emplacements ont été écartés.
 55. D’après la CIS, les considérations « logistiques » ont été un des fac-
urs principaux dans la décision de Botnia et celle d’ENCE de ne pas
 enir les autres sites, même s’il est avancé aussi que « les aspects envi-
 nnementaux et structurels étaient également importants ». Aucune pré-
 ion n’est toutefois donnée quant auxdits aspects environnementaux et
 n n’indique — cela n’est d’ailleurs pas affirmé non plus — que des éva-
ations de l’impact sur l’environnement aient été réalisées au sujet de ces
 tres sites possibles.
 56. Les raisons invoquées par Botnia à l’appui de sa décision d’écarter
   trois autres emplacements sont particulièrement frappantes : le site de
   Paloma a été exclu à cause du voisinage de zones touristiques impor-
ntes, celui de Nueva Palmira, à cause de la présence de zones culturel-
ment importantes (Desembarco de los 33 Orientales) et de la proximité
  zones résidentielles « de haut standing », et celui de Paso de los Toros,
 rce que les quantités d’eau y étaient limitées. Les autres raisons énu-
érées sont de nature purement économique et portent sur le coût ainsi
 e sur les quantités d’eau douce disponibles. Le « tableau comparatif »
 urant aux pages 2.10 et 2.11 de la CIS ne donne aucune indication sur
 raison pour laquelle le choix du site de Fray Bentos pour la construc-
 n de l’usine offrait la plus grande sécurité sur le plan écologique, à part
 ffirmation selon laquelle plus l’usine serait proche des plantations
eucalyptus, moins il y aurait de dommages à l’environnement.
 57. La présomption formulée dans l’arrêt, selon laquelle, « conformé-
ent aux articles 36 et 56 du statut de 1975, la CARU a certainement
nu compte de la capacité de réception et de la sensibilité des eaux du
 uve » (arrêt, par. 214), n’annule pas l’obligation d’évaluer la sensibilité
 la vulnérabilité d’un site déterminé à l’avance par rapport à une utilisa-
 n concrète projetée et à l’impact particulier de celle-ci sur le site en
 estion. Cela est conforme au strict respect de l’article 27, des articles 7
12 et de l’article premier du statut, ainsi qu’au fait que le digeste renvoie
 x articles 7 à 12 en ce qui concerne les utilisations futures envisagées.
ans ce contexte, la présomption générale formulée dans l’arrêt ne sau-
 t écarter les dispositions du statut, et elle ne peut davantage être invo-
 ée pour justifier le non-respect d’obligations découlant de l’application

                                                                         271

 pérative du chapitre II du statut. De surcroît, la Cour reconnaît que les
 rmes de la CARU n’étaient pas exhaustives (arrêt, par. 202).
58. En raison des violations des obligations procédurales de l’Uru-
 ay, tant la CARU que l’Argentine ont été privées de la possibilité de
terminer si l’activité projetée pouvait affecter la qualité des eaux dans
  site particulier du fleuve Uruguay. Si les obligations procédurales
avaient pas été violées par l’Uruguay, la CARU et l’Argentine auraient
  en mesure de tenir dûment compte des caractéristiques géomorpholo-
ques et hydrologiques du fleuve sur le site ainsi que de la capacité — ou,
us précisément, de l’incapacité — de ses eaux à disperser et à diluer dif-
 ents types de rejets en provenance de l’usine projetée. Toute caracté-
tique rendant le site lui-même inapproprié, notamment en ce qui
ncerne certaines portions du fleuve telles que le tronçon qui borde
 ay Bentos, aurait pu être découverte si les obligations découlant du
apitre II avaient été dûment respectées.

 ii) La consultation des populations concernées
 59. La Cour reconnaît que « [l]es Parties sont en désaccord sur la
esure dans laquelle les populations susceptibles d’être affectées par la
 nstruction de l’usine Orion (Botnia), notamment les riverains en Argen-
  e, ont été consultées au cours de la réalisation de l’évaluation de
mpact sur l’environnement » (ibid., par. 215). Le désaccord des Parties
 rte sur les résultats de la consultation des populations concernées, la
esure dans laquelle les préoccupations soulevées ont été prises en consi-
 ration et la question de savoir si la consultation a été effective. La Cour
connaît également que les Parties étaient d’accord sur le principe de
  te consultation, même si elle estime qu’« aucune obligation juridique
   consulter les populations concernées ne découle pour les Parties des
  truments invoqués par l’Argentine » (ibid., par. 216).
 60. La Cour omet de mentionner l’obligation unilatérale contractée
 r l’Uruguay de respecter les normes européennes établies, qui exigent la
 nsultation publique des populations locales susceptibles d’être affectées
 r les projets transfrontières, de manière à garantir la participation
 ective de ces populations à un stade précoce (directive PRIP de 1996).
 61. La conclusion de la Cour selon laquelle l’obligation de consulter
   populations concernées ne découle pas des instruments invoqués par
Argentine n’enlève rien au fait que les deux Parties étaient convenues
 e la consultation des populations concernées devait faire partie de
 valuation de l’impact sur l’environnement.
 62. La Cour note que, tant avant qu’après l’octroi de l’autorisation
 vironnementale préalable, l’Uruguay a entrepris des activités visant à
 nsulter les populations concernées (arrêt, par. 217) et que, entre juin
 novembre 2005, d’autres consultations ont été menées par le Consen-
 s Building Institute, organisation non gouvernementale que la SFI
 ait chargée de ce travail (ibid., par. 218). La Cour note également que,
e]n décembre 2005, le projet d’étude d’impact cumulé et le rapport du

                                                                        272

onsensus Building Institute ont été publiés, et la SFI a ouvert une
riode de consultation afin de recevoir de nouveaux commentaires des
 rties prenantes en Argentine et en Uruguay » (arrêt, par. 218). Compte
nu de ce qui précède, la Cour conclut, au paragraphe 219, « qu’une
nsultation par l’Uruguay des populations concernées a bien eu lieu ».
 ne souscris pas à cette conclusion.
 63. La Cour ne répond pas aux questions soulevées par les Parties.
 e ne dit rien sur la question de savoir si les préoccupations de la popu-
 ion argentine avaient ou non été prises en compte, ou si la consultation
 ait ou non été effective.
 64. D’après la médiatrice de la SFI, la consultation visée par la Cour
  paragraphe 217 de son arrêt a été insignifiante et ineffective. Dans son
pport préliminaire intitulé « Complaint regarding IFC’s proposed
vestment in Celulosas de M’Bopicuá and Orion Projects » (plainte
ncernant les investissements envisagés de la SFI dans les projets Celu-
 as de M’Bopicuá et Orion), la médiatrice a affirmé que la construction
s usines de pâte à papier avait été présentée comme un fait accompli à
ux qui étaient censés être consultés.
 65. A mon avis, toutes les consultations mentionnées par la Cour au
 ragraphe 218 de son arrêt se sont tenues après la délivrance des auto-
 ations environnementales et sont donc toutes dépourvues d’effectivité.
est ce que confirme la reconnaissance par la Cour du fait que « [l]es
ux Parties conviennent que la consultation des populations concernées
 it faire partie de l’évaluation de l’impact sur l’environnement » (arrêt,
 r. 215). Cela suppose que la consultation ait lieu avant la publication
  l’évaluation de l’impact sur l’environnement. J’estime donc que l’Uru-
 ay n’a pas fait preuve de la diligence requise pour consulter les popu-
 ions concernées avant la délivrance de l’autorisation de construire
 sine Orion (Botnia).
 66. Les protestations permanentes de la population de Gualeguaychú
nfirment, elles aussi, que l’Uruguay n’a pas respecté son obligation de
océder à une consultation raisonnable et effective de la population
ncernée du côté argentin du fleuve.

 Les rejets d’effluents et le rôle de la Cour dans l’évaluation des don-
 nées scientifiques établissant des violations des obligations de fond
67. En ce qui concerne les rejets d’effluents de l’usine Orion (Botnia),
ne souscris pas aux conclusions de la Cour, qui reposent sur une
préciation inadéquate des données. Je déplore aussi vivement que
 Cour n’ait pas examiné les effets cumulés futurs de la pollution
stante causée par l’usine Orion (Botnia) afin d’évaluer les effets
cifs futurs pendant la durée de vie de l’usine, qui est de quarante
s.
68. J’ai été particulièrement gêné par le fait que l’Uruguay n’a pas été
 mesure de recueillir et de produire des données fiables. La plupart des
nnées présentées par l’Uruguay dans ses écritures ont été communi-

                                                                      273

 ées par Botnia à la direction nationale de l’environnement de l’Uru-
 ay (DINAMA), qui les a transmises à la Cour. Ce qui m’inquiète
rtout, c’est que la Cour tente de formuler des conclusions fondées et
  ides sur le droit — en particulier lorsqu’elle apprécie les violations de
nd commises par l’Uruguay — sans disposer de preuves scientifiques
contestables à l’appui de ses conclusions. J’estime qu’un arrêt reposant
r des données contestées ainsi que sur des conclusions formulées en
 bsence de toute évaluation scientifique indépendante ne saurait résister
 ’examen et, en particulier, qu’il n’apportera pas une solution tenant
 ment compte des réalités de la situation sur le fleuve.
 69. Voici quelques exemples concrets de faits dont la Cour ne tient pas
mpte, et sur lesquels je reviendrai plus en détail ci-dessous : les diver-
nces entre les données concernant les composés organo-halogénés
 sorbables (AOX) recueillies par les deux Parties, y compris des valeurs
trêmement élevées écartées sommairement par la DINAMA ; une hausse
expliquée du taux de bactéries associée au processus de production de
  pâte à papier après la mise en service de l’usine Orion (Botnia) ;
    divergences dans les données recueillies concernant la teneur en
 osphore de l’eau ; la prolifération d’algues observée en février 2009,
une ampleur, d’une intensité et d’une toxicité exceptionnellement
 vées, qui est survenue seulement après la mise en service de l’usine ;
 triplement des taux de substances phénoliques après la mise en service
   l’usine, en violation des normes de la CARU concernant la qualité
s eaux du fleuve ; la présence déroutante de nonylphénols dans l’eau,
 i doit être rapprochée du rapport d’expertise produit par l’Argentine
 on lequel les affirmations de Botnia quant à l’absence d’utilisation
   nonylphénols dans l’usine étaient fondamentalement inexactes et ne
rrespondaient pas à la réalité du fonctionnement d’une usine de pâte
papier ; la présence alarmante de dioxines et de furanes dans l’atmo-
hère et dans le milieu aquatique. Pour tous ces polluants de l’eau, la
our estime que les éléments de preuve établissant leur présence et/ou
    lien entre leur présence et l’usine Orion (Botnia) sont incomplets
    contestés. Or, le fait qu’elle fonde son analyse juridique sur ces
 ments de preuve incomplets a pour effet que l’arrêt lui-même est
complet.
 70. Dans plusieurs passages essentiels, la Cour formule des conclu-
  ns concernant des violations de fond alléguées tout en reconnaissant
 bsence de certitude scientifique à l’appui de ces conclusions : « l’Argen-
 e n’a pas démontré de manière convaincante que l’Uruguay ... » (arrêt,
 r. 189) ; « la Cour n’est pas à même de conclure que l’Uruguay ... »
 id., para. 228) ; il « n’a ... pas été établi à la satisfaction de la Cour »
 id., par. 250) ; « les éléments de preuve sont insuffisants » (ibid.,
 r. 254) ; « les éléments de preuve ne permettent pas d’établir clairement
    lien » (ibid., par. 259) ; « aucun lien n’a pu être clairement établi »
 id., par. 262) ; « les éléments versés au dossier n’établissent pas
  irement... » (ibid., par. 264).
 71. Manquant de compétences spécialisées, la Cour se donne néan-

                                                                         274

oins pour tâche de déterminer quels éléments de preuve scientifiques
nt les meilleurs, en écartant les autres, et d’apprécier la valeur des
 nnées brutes pour en tirer des conclusions. A mon avis, les di-
rgences concrètes et le caractère généralement non concluant des don-
es elles-mêmes affaiblissent les conclusions de la Cour sur les points
   droit. J’estime préoccupant le fait que la Cour se fonde sur ces
 nnées scientifiques, ce qui m’amène à exprimer mon désaccord
ergique.
72. En particulier, la Cour se penche sur les arguments scientifiques
umis par les Parties dans son analyse des données. Néanmoins, tout au
ng de cet examen des éléments de preuve, elle ne s’interroge pas sur
ntégrité scientifique des méthodologies scientifiques appliquées. Elle ne
nterroge pas non plus sur l’intégrité scientifique des résultats. Ce silence
r la question importante de la crédibilité des arguments scientifiques
est pas dû à une simple omission. Il fait ressortir au contraire l’absence
  compétences scientifiques de la Cour et jette le doute sur l’aptitude de
 le-ci à déterminer si les données sont scientifiquement viables ou cré-
bles. La Cour ne possède pas les connaissances ou l’expérience qui lui
 aient nécessaires pour tirer les conclusions expertes qu’elle formule, et
 a ressort à l’évidence du présent arrêt.
73. J’aborderai à présent les principales incohérences caractérisant, à
on avis, le processus d’appréciation de la Cour en ce qui concerne : i) les
mposés organo-halogénés adsorbables ; ii) le phosphore ; iii) la prolifé-
 ion d’algues de février 2009 ; iv) les substances phénoliques ; v) les
 nylphénols ; vi) les dioxines et les furanes et vii) la pollution atmosphé-
 ue.

i) Les composés organo-halogénés adsorbables (AOX)
74. La Cour relève, au paragraphe 228, que les concentrations de com-
 sés organo-halogénés adsorbables (AOX) dans les eaux du fleuve
aient plus de deux fois supérieures aux valeurs admissibles. Elle
 te que l’autorisation environnementale préalable, délivrée près de
ux ans avant la mise en service de l’usine Orion (Botnia), prévoyait la
 ssibilité de calculer pour ce paramètre une moyenne annuelle, alors
 ’elle ne dispose pas de données de fait suffisantes pour arriver à une
 le conclusion. Elle constate une « absence d’éléments de preuve
ablissant de manière convaincante » (arrêt, par. 228) qu’il s’agissait là
un épisode isolé et non d’un problème plus durable, mais elle ne
 ève pas ensuite des éléments de preuve démontrant que les paramètres
 nuels eux-mêmes avaient été respectés, pas plus qu’elle n’indique
 e les éléments de preuve produits établissent de manière convaincante
 e ce résultat ne constituait qu’une valeur de donnée erronée. Au
ntraire, la Cour méconnaît le danger potentiel que pourrait
présenter le déversement sur une longue période de ce polluant
ganique persistant et conclut que la valeur de cette donnée est sans
nséquence.

                                                                        275

ii) Le phosphore

75. La Cour passe ensuite, au paragraphe 240, à la question du phos-
 ore. Elle relève que la DINAMA a clairement affirmé que « l’usine
 ettera[it] [des quantités d’azote et de phosphore] équivalant approxi-
ativement aux rejets d’une ville de 65 000 habitants dépourvue de sys-
me de traitement des eaux usées » (arrêt, par. 244). Tout en notant que
  te concentration du polluant ne constituait qu’une fraction de la quan-
é totale de nutriments rejetés dans le fleuve, la Cour cite également une
ction du rapport de la DINAMA dans laquelle celle-ci prescrit de pré-
 ir « une compensation en cas d’augmentation provoquant le dépasse-
ent de la valeur standard pour l’un quelconque des paramètres criti-
 es » (ibid., par. 245). En dépit de cette prescription clairement formulée,
 sine Orion (Botnia) a été mise en service et autorisée à commencer à
 eter ses effluents dans un fleuve connaissant déjà des phénomènes
eutrophisation sans qu’il soit prévu de « compensation » comme l’avait
escrit la DINAMA. L’accord sur le traitement des eaux usées conclu
tre Botnia et l’Uruguay se trouve toujours à l’état de projet, alors que
 sine a commencé à fonctionner en novembre 2007. Le fait que le fleuve
nnaît déjà des problèmes d’eutrophisation, ce qui signifie que le rejet de
 triments supplémentaires risquerait de causer des dommages graves à
cosystème, est un facteur critique.
76. La Cour reconnaît que la concentration de phosphore total dans le
uve Uruguay dépasse les limites fixées par la législation uruguayenne
e-même en matière de normes de qualité de l’eau (ibid., par. 247), ces
 rmes étant devenues applicables à défaut de normes de la CARU
 id., par. 242). La Cour relève également que, dans son rapport d’éva-
ation de l’impact sur l’environnement du 11 février 2005, la DINAMA
 ecommandé que, au vu de la forte teneur en nutriments (phosphore et
ote) dans le fleuve, « il serait contre-indiqué d’autoriser le rejet de
chets [dans la version anglaise, « any waste disposal », « tout rejet de
chets »] de nature à accroître la valeur de tout paramètre ayant déjà
 eint un seuil critique » (ibid., par. 245 ; c’est moi qui souligne). En
 tre, l’Uruguay s’est engagé à respecter la réglementation de la Com-
unauté européenne, dont la directive-cadre de l’Union européenne pour
  gestion de l’eau, en vertu de laquelle les rejets supplémentaires de
 osphore ne sont pas autorisés dans un fleuve connaissant déjà des
 énomènes d’eutrophisation. Il s’ensuit que tout rejet supplémentaire
   phosphore est contraire au document de référence de la Commis-
  n européenne de décembre 2001 sur les meilleures techniques
  ponibles en matière de prévention et de réduction intégrées de la
 llution dans l’industrie de la pâte à papier (IPPC-BAT).

iii) La prolifération d’algues de février 2009

77. Le fait que l’écume de février 2009 était due à une prolifération
algues toxiques d’une ampleur, d’une intensité et d’une toxicité qui

                                                                        276

avaient jamais été mesurées auparavant dans le fleuve — elles étaient
 00 fois supérieures au niveau maximal précédemment observé — et le
 t que cette prolifération a été constatée après que l’usine Orion (Bot-
a) a commencé à fonctionner n’ont jamais été contestés par l’Uruguay,
 la Cour ne s’y est pas non plus arrêtée.
 78. La Cour écarte la possibilité que les rejets de nutriments équivalant
ceux d’une ville de 65 000 personnes constituent le « point de bascule »
 ’origine de la prolifération d’algues toxiques, mais cette affirmation est
 pourvue de base scientifique cohérente. Même s’il était vrai que le
 lume de phosphore rejeté dans le fleuve par l’usine Orion (Botnia) soit,
 mme le dit la Cour, « proportionnellement insignifiant, par rapport
 la teneur globale du fleuve en phosphore total provenant d’autres
 urces » (arrêt, par. 247), cela ne changerait rien au fait que l’usine
 etait et continue de rejeter des quantités supplémentaires de phosphore
 ns le fleuve sans compensation appropriée au moyen de procédés
élimination.
 79. Les affirmations selon lesquelles l’augmentation de la teneur en
 osphore serait due au carnaval annuel de Gualeguaychú — événement
 i d’ordinaire ne s’était pas accompagné d’une prolifération
algues dans le passé — ne font que renforcer la probabilité d’effets
 gatifs cumulés des rejets provenant de l’usine de pâte à papier. Je
   puis donc suivre la Cour lorsqu’elle conclut que l’existence d’un
   lien doit être rejetée sans fournir de justification scientifique. Il est
 sonnable d’envisager la probabilité d’un lien entre la proli-
 ation d’algues et l’usine Orion (Botnia), étant donné que l’exploi-
  ion de l’usine constitue une circonstance nouvelle. De même
 e pour les autres données, la Cour aurait grandement profité
une évaluation plus détaillée des faits scientifiques par des
 perts.
 80. Il m’est également difficile de comprendre la conclusion de la
our selon laquelle il est possible, au vu des éléments de preuve versés
   dossier, que l’épisode de prolifération d’algues du 4 février 2009
  t sans rapport avec les rejets de nutriments de l’usine Orion (Botnia).
u cours de la procédure, l’Argentine a produit sur ce phénomène
 e grande quantité de données qui mettaient en évidence la contribution
 portante de l’usine Orion (Botnia). Ces éléments de preuve compre-
 ient des images satellite montrant la grande étendue de la prolifé-
  ion, une modélisation du débit du fleuve basée sur des données
elles correspondant exactement à la répartition de la prolifération,
 s données indiquant la présence dans l’écume, en plus des
gues, de plusieurs effluents provenant directement de l’usine Orion
 otnia), tels que des fibres de bois, des bactéries généralement
sociées à la pâte à papier, telles que la klebsiella, des nonylphénols,
nsi que des concentrations élevées de sodium et d’AOX. La
 ésence de ces polluants dans l’écume prouve clairement que les
fluents de l’usine ont contribué à la prolifération d’algues du
  évrier 2009.

                                                                        277

iv) Les substances phénoliques

 81. La question des substances phénoliques illustre elle aussi l’ampleur
 s difficultés auxquelles la Cour a fait face dans ses efforts pour trancher
   questions scientifiques en cause dans cette affaire, et notamment la
 ficulté qu’il y a à « identifier » et apprécier correctement, parmi les don-
 es scientifiques nombreuses et complexes produites par les Parties, les
 ments de preuve et arguments versés au dossier qui sont pertinents.
 Au sujet des substances phénoliques, la Cour a conclu que « les élé-
ents de preuve [étaie]nt insuffisants pour attribuer l’augmentation allé-
 ée » (arrêt, par. 254) aux activités de l’usine Orion (Botnia). Néan-
oins, la norme de la CARU, fixant le taux maximum des substances
 énoliques à 1 microgramme par litre, a été dépassée à proximité immé-
ate de l’usine Orion (Botnia). D’après les données uruguayennes pro-
 ites par l’Argentine, au cours de la phase précédant la mise en service
  l’usine Orion (Botnia), jusqu’en novembre 2007, la concentration des
bstances phénoliques était inférieure à ce plafond, comme il ressort des
 evés effectués par l’organisme public uruguayen chargé de l’assainisse-
ent et de la distribution de l’eau (OSE) au niveau de la prise d’eau de
 ay Bentos, située à 3 kilomètres seulement au sud de l’usine Orion
 otnia) et à 70 mètres de la rive. Par opposition, les données les plus
centes de l’OSE, concernant la période du 13 novembre 2007 au
  mai 2009, indiquent que, depuis la mise en service de cette usine, la
 ncentration moyenne des substances phénoliques a atteint 3 micro-
ammes par litre (la valeur moyenne était trois fois supérieure aux nor-
es de la CARU, la valeur maximale étant de 20,7 microgrammes par
re, soit vingt fois plus que les normes de la CARU). Etant donné que la
 nine de bois contient des phénols, une certaine quantité de phénols sera
 cessairement présente dans les effluents de l’usine Orion (Botnia). Au
 urs de la procédure, l’Argentine a comparé et opposé les données de la
  NAMA utilisées par l’Uruguay à celles recueillies par l’OSE, orga-
  me public qui procède à des évaluations régulières de la qualité de
 au au niveau de la prise d’eau de Fray Bentos. Or, l’arrêt ne tient
 mpte que de l’évaluation de la DINAMA, alors même que les données
  l’OSE semblent nettement plus pertinentes pour prouver la qualité et
 rigine des rejets de l’usine Orion (Botnia). Si la Cour avait pris en
 nsidération les données recueillies par l’OSE, elle serait arrivée à une
 nclusion différente, à savoir que les éléments de preuve permettent
attribuer l’augmentation de la concentration de substances phénoliques
 ns le fleuve aux activités de l’usine Orion (Botnia).
 82. Bien que la Cour fonde sa conclusion sur l’absence de preuves éta-
 ssant la responsabilité de l’usine Orion (Botnia), elle n’examine pas
  ectement les divergences entre les données ni la crédibilité des conclu-
  ns. En décidant que certaines des données fournies par l’Uruguay
flètent mieux que d’autres les réalités du fleuve, la Cour formule pour-
nt des conclusions concernant la viabilité scientifique des éléments de
euve sans disposer des compétences scientifiques nécessaires. La Cour

                                                                         278

 rait gagné à se fonder sur des données plus claires et à s’assurer une
 alyse plus convaincante des éléments de preuve.

 v) Les nonylphénols
 83. Au sujet des nonylphénols et des éthoxylates de nonylphénol, la
  ur décide une fois de plus que, bien que la présence de ces substances ait
  constatée dans les zones les plus touchées par les rejets de l’usine, il n’y
pas de données convaincantes établissant que l’usine utilise ces détergents.
 84. Il me paraît surprenant que la Cour ait conclu que les éléments de
 euve versés au dossier ne suffisaient pas à étayer l’affirmation de
Argentine selon laquelle l’usine Orion (Botnia) rejette, ou a rejeté, des
 nylphénols dans l’environnement du fleuve. Dans son rapport scienti-
 ue et technique présenté le 30 juin 2009, l’Argentine a fourni de très
 mbreuses informations établissant la présence de nonylphénols dans
 s échantillons d’eau, des sédiments, des particules en décantation, des
 quillages asiatiques et des cyanobactéries trouvés dans le fleuve Uru-
 ay, dans la zone d’influence de l’usine (nouveaux documents produits
 r l’Argentine, vol. I, rapport scientifique et technique, p. 41). Les
hantillons ont été prélevés au moment de la prolifération d’algues du
 évrier 2009, mais également pendant d’autres périodes, et ils indiquent
us une augmentation de la concentration de nonylphénols. En outre, au
 urs de la procédure orale, l’Argentine a produit une analyse d’un
hantillon de pâte à papier provenant selon elle de l’usine Orion (Bot-
a), dont il ressortait que la pâte à papier contenait des nonylphénols.
 Uruguay n’a jamais contesté ni réfuté ces affirmations de l’Argentine
 ncernant ledit échantillon, et la Cour ne dit rien non plus de cet élé-
ent de preuve dans son arrêt.
 85. Outre la déclaration sous serment du responsable de Botnia pro-
 ite par l’Uruguay, l’Argentine a également présenté à la Cour, le
  octobre 2000, en réponse à la même question posée par l’un des juges,
 e déclaration sous serment d’un expert canadien spécialiste des usines
  pâte à papier, qui confirme les conclusions de l’équipe d’experts de
Argentine sur l’utilisation de nonylphénols.
 86. La Cour a accordé plus de poids au témoignage pro domo de
 mployé de Botnia, selon lequel l’usine n’utilisait pas ces détergents,
 ’aux éléments de preuve produits par l’Argentine et établissant que les
 érations de nettoyage liées à l’utilisation de ce type de bois sont à peu
 ès impossibles sans détergents. Compte tenu aussi des données qui indi-
 ent la présence de ces détergents dans des zones contenant de grandes
 antités d’effluents en provenance de l’usine — où ils ont déjà com-
encé à affecter la faune du fleuve —, la conclusion sommaire de la Cour
mble, c’est le moins qu’on puisse dire, ne pas être étayée par les élé-
ents de preuve. Un expert indépendant spécialiste de l’utilisation des
 tergents dans les usines de pâte à papier aurait facilement pu évaluer la
édibilité des affirmations de chacune des Parties à cet égard : la Cour
pendant a décidé qu’un tel degré de certitude n’était pas nécessaire.

                                                                          279

87. Je regrette que la Cour ne se soit pas fondée sur toutes les données
rtinentes produites par les Parties afin de conclure que les rejets de
sine Orion (Botnia) contenaient des nonylphénols.

vi) Les dioxines et les furanes
88. En ce qui concerne les dioxines et les furanes, la Cour évalue une
 s encore la viabilité scientifique des données produites par l’Argentine
  l’Uruguay en non-spécialiste, sans s’assurer le bénéfice d’un avis
expert indépendant. La Cour ne possède pas les compétences techni-
 es qui lui permettraient de décider de la méthode appropriée pour
esurer le taux de dioxines ou de furanes, ou déterminer si l’étude réali-
e par Botnia était conforme aux normes scientifiques ou industrielles,
  encore comment on peut établir un lien entre la présence de polluants
 les activités de l’usine Orion (Botnia).

vii) La pollution atmosphérique
89. Eu égard à ses propres conclusions sur la qualité de l’eau, la Cour
 ime que « les éléments versés au dossier n’établissent pas clairement
 e des substances toxiques ont été introduites dans le milieu aquatique
  conséquence des rejets atmosphériques de l’usine Orion (Botnia) »
 rêt, par. 264).
90. A mon avis, la Cour ne tient pas dûment compte du fait que l’ar-
le 36 du statut de 1975 prévoit l’obligation de coordonner, par l’inter-
édiaire de la CARU, les mesures nécessaires pour contrôler « les fac-
urs nocifs sur le fleuve et dans ses zones d’influence » et que l’article 41
 titue l’obligation d’empêcher la pollution. Le fleuve et ses zones
 nfluence sont utilisés à des fins de récréation et de baignade. Dans son
apitre consacré à la pollution, le digeste sur les utilisations des eaux du
uve Uruguay définit la « pollution industrielle » comme celle « causée
 r les émissions de gaz résultant d’activités industrielles » (digeste,
 int E3 « Pollution », titre 1, chap. 1, sect. 2 « Définitions », art. 1 b)),
ndis qu’il inclut dans la définition des « effets nocifs » les risques pour la
nté et la réduction des activités de récréation (chap. 1, sect. 2).
91. A mon avis, la Cour ne reconnaît pas que la pollution atmosphé-
 ue liée à l’usine Orion (Botnia) peut affecter non seulement le fleuve
 uguay, mais également ses zones d’influence, y compris la santé
 maine et les activités récréatives. La Cour ne cherche donc pas à appré-
 r les incidences potentielles à cet égard.

     V. Observations finales concernant les obligations de fond
92. Etant donné la complexité scientifique de l’affaire, je suis sérieuse-
ent convaincu que la Cour aurait dû appliquer les dispositions de son
 glement visant à lui permettre de mieux appréhender les éléments de
euve de nature technique. Cette approche lui aurait permis de conférer

                                                                          280

 e certitude scientifique à ses conclusions sur les obligations de fond de
Uruguay.
 93. Comment la Cour doit-elle s’acquitter de la mission qui « lui
combe ... de déterminer quels faits sont à prendre en considération,
en apprécier la force probante et d’en tirer les conclusions appropriées »
 rêt, par. 168), vu le volume et la complexité des informations factuelles
 i lui ont été soumises par les Parties ? Il est dit dans l’arrêt que, « fidèle
sa pratique, la Cour se prononcera sur les faits » (ibid.). Son statut
pendant prévoit que, « [à] tout moment, la Cour peut confier une
 quête ou une expertise à toute personne, corps, bureau, commission ou
gane de son choix » (art. 50). La Cour a usé à deux reprises de ses pré-
gatives en vertu de l’article 50. Dans l’affaire du Détroit de Corfou, elle
d’abord nommé une commission de trois experts navals au sujet d’une
 estion de fait contestée entre les Parties et importante pour l’apprécia-
 n de la responsabilité de l’Albanie (Détroit de Corfou (Royaume-Uni
 Albanie), ordonnance du 17 décembre 1948, C.I.J. Recueil 1947-1948,
 124 et suiv.). Après que la commission eut rendu son rapport, la Cour
décidé qu’elle devait procéder à une enquête sur les lieux et présenter un
cond rapport (Détroit de Corfou (Royaume-Uni c. Albanie), fond,
rêt, C.I.J. Recueil 1949, p. 151). La Cour s’est fondée sur l’avis d’une
conde commission pour évaluer le montant de l’indemnisation due au
oyaume-Uni. En outre, en l’affaire du Golfe du Maine, la Chambre a
 t droit à la demande des Parties tendant à ce qu’elle nomme un expert
 hnique pour l’aider dans la délimitation de la frontière maritime
 élimitation de la frontière maritime dans la région du golfe du Maine
  anada/Etats-Unis d’Amérique), nomination d’expert, ordonnance
   30 mars 1984, C.I.J. Recueil 1984, p. 165 et suiv., ainsi que la
ention dans l’arrêt, C.I.J. Recueil 1984, p. 265, par. 18). Bien que
pondant à la demande des Parties, la nomination de l’expert a été
 te dans le cadre de l’article 50.
 94. En l’affaire relative à l’Usine de Chorzów, au stade de la demande
  indemnité, la CPJI avait également décidé de recourir à l’expertise
 ant de fixer le montant de la réparation (Usine de Chorzów, fond,
donnance du 13 septembre 1928, C.P.J.I. série A no 17, p. 99 et suiv.).
 95. En conclusion, eu égard à la complexité des éléments de preuve, le
cours à l’expertise pour trancher des questions de fait aurait été pleine-
ent conforme à la pratique de la Cour. L’article 50 du statut a été prévu
écisément pour des cas comme celui-ci. La Cour aurait pu et aurait dû
 mander une expertise pour évaluer les éléments de preuve scientifiques
 factuels produits par les Parties. Le retard qu’auraient pu entraîner les
esures d’instruction supplémentaires aurait été compensé par le fait que
 Cour aurait été mieux à même de statuer valablement. La Cour se fait
  tort en ne veillant pas à ce que sa décision repose sur des faits certains.

96. A mon avis, les constatations de la Cour suscitent elles-mêmes des
 utes quant à la présence ou à l’absence dans le fleuve de facteurs pol-
ants associés aux rejets provenant de l’usine Orion (Botnia). J’estime

                                                                           281

 e les conclusions de la Cour n’écartent pas la probabilité de l’existence
un lien entre l’usine Orion (Botnia) et la prolifération d’algues sans pré-
dent survenue en février 2009, la présence de substances phénoliques et
 détection de nonylphénols interdits dans les échantillons de pâte à
 pier et dans le milieu aquatique, ainsi que la détection de dioxines et de
ranes dans le milieu aquatique du fleuve Uruguay et dans l’atmosphère.
97. Même si la Cour estime que l’existence de ces facteurs pris isolé-
ent n’a pas été établie de manière satisfaisante, je suis fermement
nvaincu que, considérés ensemble, ces rejets de polluants provenant de
 sine auraient prouvé le non-respect par l’Uruguay de ses obligations de
nd d’assurer l’utilisation optimale et rationnelle du fleuve Uruguay.
98. Je voudrais enfin exprimer ma déception quant à l’approche adop-
   par la Cour à l’égard des obligations de fond en vertu du statut
  1975. A mon sens, la Cour aurait dû prendre en considération non
ulement l’impact réel des rejets en provenance de l’usine Orion (Bot-
a), mais également leurs effets cumulés à long terme compte tenu de la
 rée de vie de l’usine, qui est de quarante ans. Les rejets de l’usine Orion
otnia) tout au long de sa durée d’exploitation ne constituent pas une
mple possibilité, mais un fait à venir certain. A cet égard, on lit dans le
 umé analytique du rapport scientifique et technique de l’Argentine
umis à la Cour le 30 juin 2009 : « [l]e principal résultat de cette étude est
  détection de variations résultant des activités de l’usine de pâte à
 pier qui pourraient servir de cadre de pré-alerte pour anticiper des alté-
 ions futures de l’écosystème importantes et plus irréversibles » (les ita-
 ues sont dans l’original).
99. La Cour a déclaré dans le passé que « l’environnement n’est pas
 e abstraction, mais bien l’espace où vivent les êtres humains et dont
pendent la qualité de leur vie et leur santé, y compris pour les généra-
 ns à venir » (Licéité de la menace ou de l’emploi d’armes nucléaires,
 s consultatif, C.I.J. Recueil 1996 (I), p. 241, par. 29) ; et également :

      « La Cour ne perd pas de vue que, dans le domaine de la protec-
   tion de l’environnement, la vigilance et la prévention s’imposent en
   raison du caractère souvent irréversible des dommages causés à
   l’environnement et des limites inhérentes au mécanisme même de
   réparation de ce type de dommages.
      Au cours des âges, l’homme n’a cessé d’intervenir dans la nature
   pour des raisons économiques et autres. Dans le passé, il l’a souvent
   fait sans tenir compte des effets sur l’environnement. Grâce aux nou-
   velles perspectives qu’offre la science et à une conscience croissante
   des risques que la poursuite de ces interventions à un rythme incon-
   sidéré et soutenu représenterait pour l’humanité — qu’il s’agisse des
   générations actuelles ou futures —, de nouvelles normes et exigences
   ont été mises au point, qui ont été énoncées dans un grand nombre
   d’instruments au cours des deux dernières décennies. Ces nouvelles
   normes doivent être prises en considération et ces exigences nou-
   velles convenablement appréciées non seulement lorsque des Etats

                                                                         282

  envisagent de nouvelles activités, mais aussi lorsqu’ils pour-
  suivent des activités qu’ils ont engagées dans le passé. Le concept de
  développement durable traduit bien cette nécessité de concilier
  développement économique et protection de l’environnement. »
  (Projet Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J.
  Recueil 1997, p. 78, par. 140.)
100. Compte tenu de ces conclusions formulées par la Cour dans le
ssé, je regrette que, en ne tenant pas compte des effets à long terme de
pollution existante imputable à l’usine Orion (Botnia), la Cour n’ait
s su saisir l’occasion d’appliquer le principe de précaution afin d’empê-
er efficacement la pollution et de préserver le milieu aquatique du
uve Uruguay conformément au statut de 1975 et au droit international
néral.

                                              (Signé) Raúl VINUESA.




                                                                     283

